Exhibit 10(jj)

FORM OF EXECUTIVE RETENTION EMPLOYMENT AGREEMENT

Executive Retention Employment Agreement between FPL Group, Inc., a Florida
corporation (the "Company"), and________(the "Executive"), dated as of
___________. The Board of Directors of the Company (the "Board") has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company and its affiliated companies will have the continued dedication
of the Executive, notwithstanding the possibility, threat or occurrence of a
Potential Change of Control or a Change of Control (each as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by the circumstances surrounding a Potential Change of Control or a
Change of Control and to encourage the Executive's full attention and dedication
to the Company and its affiliated companies currently and in the event of any
Potential Change of Control or Change of Control (and, under certain
circumstances, in the event of the termination or abandonment of a Change of
Control transaction), and to provide the Executive with compensation and
benefits arrangements which ensure that the compensation and benefits
expectations of the Executive will be satisfied and which are competitive with
those of other corporations. Therefore, in order to accomplish these objectives,
the Board has caused the Company to enter into this Executive Retention
Employment Agreement (the "Agreement").

Therefore, the Company and the Executive agree as follows:

1.  Effective Date.  The effective date of this Agreement (the "Effective Date")
shall be the date on which (i) a Potential Change of Control occurs, (ii) the
Board approves a plan of complete liquidation or dissolution of the Company,
(iii) a Change of Control occurs pursuant to Section 2(a)(1) or (2) below or
(iv) a definitive agreement is signed by the Company which provides for a
transaction that, if approved by shareholders or consummated, as applicable,
would result in a Change of Control pursuant to Section 2(a)(3) or (4) below;
provided, however, that any of the foregoing which may have occurred prior to
the date hereof shall be disregarded. Anything in this Agreement to the contrary
notwithstanding, if, prior to the Effective Date, the Executive's employment
with the Company or its affiliated companies was terminated by the Company or
its affiliated companies, or both, as applicable, other than for Cause or
Disability (each as defined below) or by the Executive for Good Reason (as
defined below) and the Executive can reasonably demonstrate that such
termination (or the event constituting Good Reason) took place (a) at the
request or direction of a third party who took action that caused a Potential
Change of Control or (b) in contemplation of an event that would give rise to an
Effective Date, an Effective Date will be deemed to have occurred immediately
prior to the Date of Termination (as defined in Section 7(e) below). As used in
this Agreement, the term "affiliated companies" shall include any corporation or
other entity controlled by, controlling or under common control with the
Company.

2.  Change of Control; Potential Change of Control.

For the purposes of this Agreement:



(a)  A "Change of Control" shall mean the first (and only the first) to occur of
the following:

(

1)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (x) the then
outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions (collectively, the "Excluded Acquisitions") shall not
constitute a Change of Control (it being understood that shares acquired in an
Excluded Acquisition may nevertheless be considered in determining whether any
subsequent acquisition by such individual, entity or group (other than an
Excluded Acquisition) constitutes a Change of Control): (i) any acquisition
directly from the Company or any of its subsidiaries; (ii) any acquisition by
the Company or any or its subsidiaries; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries; (iv) any acquisition by an underwriter temporarily holding
Company securities pursuant to an offering of such securities; (v) any
acquisition in connection with which, pursuant to Rule 13d-1 promulgated
pursuant to the Exchange Act, the individual, entity or group is permitted to,
and actually does, report its beneficial ownership on Schedule 13G (or any
successor Schedule); provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor Schedule), then, for purposes of this paragraph,
such individual, entity or group shall be deemed to have first acquired, on the
first date on which such individual, entity or group becomes required to or does
so report, beneficial ownership of all of the Outstanding Company Common Stock
and/or Outstanding Company Voting Securities beneficially owned by it on such
date; or (vi) any acquisition in connection with a Business Combination (as
hereinafter defined) which, pursuant to subparagraph (3) below, does not
constitute a Change of Control; or



(2)  Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, entity or group other than
the Board; or

(3)  Consummation of a reorganization, merger, consolidation or other business
combination (any of the foregoing, a "Business Combination") of the Company or
any direct or indirect subsidiary of the Company with any other corporation, in
any case with respect to which:

(i)  the Outstanding Company Voting Securities outstanding immediately prior to
such Business Combination do not, immediately following such Business
Combination, continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
ultimate parent thereof) more than 55% of the outstanding common stock and of
the then outstanding voting securities entitled to vote generally in the
election of directors of the resulting or surviving entity (or any ultimate
parent thereof); or

(ii)  less than a majority of the members of the board of directors of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination (the "New Board") consists of individuals ("Continuing Directors")
who were members of the Incumbent Board (as defined in subparagraph (2) above)
immediately prior to consummation of such Business Combination (excluding from
Continuing Directors for this purpose, however, any individual whose election or
appointment to the Board was at the request, directly or indirectly, of the
entity which entered into the definitive agreement with the Company or any
subsidiary of the Company providing for such Business Combination); or

(4)  Consummation of a sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation with respect to which,
following such sale or other disposition, more than 55% of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities as
the case may be; or (ii) shareholder approval of a complete liquidation or
dissolution of the Company.

The term "the sale or disposition by the Company of all or substantially all of
the assets of the Company" shall mean a sale or other disposition transaction or
series of related transactions involving assets of the Company or of any direct
or indirect subsidiary of the Company (including the stock of any direct or
indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by such other method as the Board determines is appropriate in
a case where there is no readily ascertainable purchase price) constitutes more
than two-thirds of the fair market value of the Company (as hereinafter
defined). The "fair market value of the Company" shall be the aggregate market
value of the then Outstanding Company Common Stock (on a fully diluted basis)
plus the aggregate market value of the Company's other outstanding equity
securities. The aggregate market value of the shares of Outstanding Company
Common Stock shall be determined by multiplying the number of shares of
Outstanding Company Common Stock (on a fully diluted basis) outstanding on the
date of the execution and delivery of a definitive agreement with respect to the
transaction or series of related transactions (the "Transaction Date") by the
average closing price of the shares of Outstanding Company Common Stock for the
ten trading days immediately preceding the Transaction Date. The aggregate
market value of any other equity securities of the Company shall be determined
in a manner similar to that prescribed in the immediately preceding sentence for
determining the aggregate market value of the shares of Outstanding Company
Common Stock or by such other method as the Board shall determine is
appropriate.

(b)  A "Potential Change of Control" shall be deemed to have occurred if an
event set forth in either the following subparagraphs shall have occurred:

(1)  the Company or any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) publicly announces or
otherwise communicates to the Board in writing an intention to take or to
consider taking actions (e.g., a "bear hug" letter, an unsolicited offer or the
commencement of a proxy contest) which, if consummated or approved by
shareholders, as applicable, would constitute a Change of Control; or

(2)  any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) directly or indirectly, acquires beneficial
ownership of 15% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities; provided, however, that Excluded Acquisitions shall
not constitute a Potential Change of Control.

(3)  Employment Period.

(a)  The Company hereby agrees to continue the Executive in its or its
affiliated companies' employ, or both, as the case may be, and the Executive
hereby agrees to remain in the employ of the Company, or its affiliated
companies, or both, as the case may be, for a period commencing on the Effective
Date and ending on the third anniversary of such date (such period or, if
shorter, the period from the Effective Date to the Date of Termination, is
hereinafter referred to as the "Employment Period").

(b)  Anything in this Agreement to the contrary notwithstanding, (x) if an
Effective Date occurs (other than as a result of a Change of Control under
Section 2(a)(1) or (2) above) and the Board adopts a resolution to the effect
that the event or circumstance giving rise to the Effective Date no longer
exists (including by reason of the termination or abandonment of the transaction
contemplated by the definitive agreement referred to in clause (iv) of Section 1
hereof), the Employment Period shall terminate on the date the Board adopts such
resolution, but this Agreement shall otherwise remain in effect, and (y) if a
Change of Control occurs pursuant to Section 2(a)(3) or (4) above during the
Employment Period, the Employment Period shall immediately extend to and end on
the third anniversary of the date of such Change of Control (or, if earlier, to
the Date of Termination) and a new Effective Date will be deemed to have
occurred on the date of such Change of Control.

4.  Position and Duties.

During the Employment Period, the Executive's status, offices, titles, and
reporting requirements with the Company or its affiliated companies or both, as
the case may be, shall be commensurate with those in effect during the 90-day
period immediately preceding the Effective Date. The duties and responsibilities
assigned to the Executive may be increased, decreased or otherwise changed
during the Employment Period, provided that the duties and responsibilities
assigned to the Executive at any given time are not materially inconsistent with
the Executive's status, offices, titles, and reporting requirements as in effect
during the 90-day period immediately preceding the Effective Date. The
Executive's services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any location less than 20
miles from such location, although the Executive understands and agrees that he
may be required to travel from time to time for business purposes.



During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his time and attention during normal business hours to the
business and affairs of the Company and its affiliated companies and to use his
reasonable best efforts to perform faithfully and efficiently the duties and
responsibilities assigned to him hereunder. During the Employment Period it
shall not be a violation of this Agreement for the Executive to serve on
corporate, civic or charitable boards or committees, deliver lectures, fulfill
speaking engagements or teach at educational institutions and devote reasonable
amounts of time to the management of his and his family's personal investments
and affairs, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company or
its affiliated companies in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the reinstatement or
continued conduct of such activities (or the reinstatement or conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive's responsibilities to the Company and its affiliated companies.

5.  Compensation.  

During the Employment Period, the Executive shall be compensated as follows:



(a)  Annual Base Salary.  The Executive shall be paid an annual base salary
("Annual Base Salary"), in equal biweekly installments, at least equal to the
annual rate of base salary being paid to the Executive by the Company and its
affiliated companies as of the Effective Date. The Annual Base Salary shall be
reviewed at least annually and shall be increased substantially consistent with
increases in base salary generally awarded to other peer executives of the
Company and its affiliated companies. Such increases shall in no event be less
than the increases in the U.S. Department of Labor Consumer Price Index - U.S.
City Average Index. Any increase in Annual Base Salary shall not serve to limit
or reduce any other obligation to the Executive under this Agreement. Annual
Base Salary shall not be reduced after any such increase and the term "Annual
Base Salary" as utilized in this Agreement shall refer to Annual Base Salary as
so increased.

(b)  Annual Bonus.  In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
cash bonus (the "Annual Bonus") equal to a percentage of his Annual Base Salary.
Such percentage shall be substantially consistent with the targeted percentages
generally awarded to other peer executives of the Company and its affiliates,
but at least equal to the higher of (i) the percentage obtained by dividing his
targeted annual bonus for the then current fiscal year by his then Annual Base
Salary or (ii) the average percentage of his annual base salary (as in effect
for the applicable years) that was paid or payable, including by reason of any
deferral, to the Executive by the Company and its affiliated companies as an
annual bonus (however described, including as annual incentive compensation) for
each of the three fiscal years immediately preceding the fiscal year in which
the Effective Date occurs (or, if higher, for each of the three fiscal years
immediately preceding the fiscal year in which a Change of Control occurs, if a
Change of Control occurs following the Effective Date). For the purposes of any
calculation required to be made under clause (ii) of the preceding sentence, an
annual bonus shall be annualized for any fiscal year consisting of less than
twelve full months or with respect to which the Executive was employed for less
than the full twelve months, and, if the Executive has not been employed for the
full duration of the three fiscal years immediately preceding the year in which
the Effective Date occurs, the average shall be calculated over the duration of
the Executive's employment in such period. Each such Annual Bonus shall be paid
no later than the end of the second month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive
otherwise elects to defer the receipt of such Annual Bonus.

(c)  Long Term Incentive Compensation.  During the Employment Period, the
Executive shall be entitled to participate in all incentive compensation plans,
practices, policies, and programs applicable generally to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies, and programs provide the Executive with incentive
opportunities and potential benefits, both as to amount and percentage of
compensation, less favorable, in the aggregate, than those provided by the
Company and its affiliated companies for the Executive under the FPL Group Long
Term Incentive Plan (including, without limitation, performance share awards,
shareholder value awards, stock option grants and restricted stock awards) as in
effect at any time during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Executive, those provided generally at any
time after the Effective Date to other peer executives of the Company and its
affiliated companies.

(d)  Savings and Retirement Plans.  During the Employment Period, the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies, and programs applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies, and programs provide the Executive with savings
opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies, and programs as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

In addition, during the Employment Period the Executive shall be entitled under
this Agreement to the supplemental retirement benefit described in Annex A
attached hereto and made a part hereof by this reference. The payment and
vesting of such supplemental retirement benefit shall be determined in
accordance with Section 8 of this Agreement.

(e)  Benefit Plans. During the Employment Period, the Executive and/or the
Executive's family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies,
and programs provided by the Company and its affiliated companies (including,
without limitation, medical, executive medical, annual executive physical,
prescription, dental, vision, short-term disability, long-term disability,
executive long-term disability, salary continuance, employee life, group life,
benefits pursuant to split dollar arrangements, accidental death and
dismemberment, and travel accident insurance plans and programs) to the extent
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies, and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies, and programs in
effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.

(f)  Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices, and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

(g)  Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to fringe benefits, including but not limited to those described in
Section 8(a)(5), in accordance with the most favorable plans, practices,
programs, and policies of the Company and its affiliated companies in effect for
the Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

(h)  Office and Support Staff.  During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

(i)  Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs,
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer incentives of the Company and its
affiliated companies.

6.  Change of Control.

(a)  Benefits Upon Change of Control. If, as of the date of a Change of Control
which occurs during the Employment Period (including on the Effective Date), the
Executive is employed by the Company or one of its affiliated companies, then as
of such date:

(1)  50% of each outstanding performance stock-based award granted to the
Executive shall become fully vested and earned at a deemed achievement level
equal to the higher of (x) the targeted level of performance for such award or
(y) the average level (expressed as a percentage of target) of achievement in
respect of similar performance stock-based awards which matured over the three
fiscal years immediately preceding the year in which the Change of Control
occurred; payment of each such vested award shall be made to the Executive, in
the form described below, as soon as practicable following such Change of
Control; and the remainder of each such award shall remain outstanding (on a
converted basis, if applicable) and shall remain subject to the terms and
conditions of the plan under which such award was granted, as well as the terms
and conditions of this Agreement; and

(2)  all other outstanding stock-based awards granted to the Executive shall be
fully vested and earned; and

(3)  any outstanding option, stock appreciation right, and other outstanding
award in the nature of a right that may be exercised that was granted to the
Executive and which was not previously exercisable and vested shall become fully
exercisable and vested; and

(4)  the restrictions, deferral limitations, and forfeiture conditions
applicable to any outstanding award granted to the Executive under an incentive
compensation plan, practice, policy or program shall lapse and such award shall
be deemed fully vested.

If as a result of the Change of Control, the Outstanding Company Common Stock is
exchanged for or converted into a different form of equity security and/or the
right to receive other property (including cash), payment in respect of the
underlying awards described in subparagraphs (1), (2) and, with respect to
stock-based awards, (4) hereof shall, to the maximum extent practicable, be made
in the same form. If a Change of Control occurs and Company shareholders do not,
as a group, receive consideration in connection with such Change of Control,
then payment in respect of awards described in subparagraphs (1),(2) and, with
respect to stock-based awards, (4) hereof shall be made in cash based on the
average closing price of the shares of Outstanding Company Common Stock for the
20 trading days immediately preceding the date of the Change of Control.

(b)  Benefits Upon First Anniversary of Change of Control. If the Executive has
remained employed by the Company or one of its affiliated companies from the
date of a Change of Control which occurs during the Employment Period (including
on the Effective Date) to the date of the first anniversary of such Change of
Control, the performance stock-based awards outstanding immediately prior to
such Change of Control that did not become vested and earned at the time of such
Change of Control pursuant to Section 6(a)(1) shall become vested and earned as
of such first anniversary date and payment in respect of such awards shall be
made as soon as practicable following such date. The deemed level of achievement
with respect to such awards, as well as the form of payment thereof, shall be as
described in paragraph (a) above.

7.  Termination of Employment.

(a)  Disability. If the Company determines in good faith that the Disability of
the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 7(d) of this Agreement of its intention to
terminate the Executive's employment. In such event, the Executive's employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the "Disability Effective Date"), provided that, within
the 30 days after such receipt, the Executive shall not have returned to perform
his duties in accordance with Section 4. For purposes of this Agreement,
"Disability" shall mean the absence of the Executive from the Executive's duties
with the Company for 180 consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive's legal representative (such agreement as to
acceptability not to be withheld unreasonably).

(b)  Cause. The Company may terminate the Executive's employment during the
Employment Period for Cause. For purposes of this Agreement, "Cause" shall mean
(i) repeated violations by the Executive of the Executive's obligations under
Section 4 of this Agreement (other than as a result of incapacity due to
physical or mental illness) which are demonstrably willful and deliberate on the
Executive's part, which are committed in bad faith or without reasonable belief
that such violations are in the best interests of the Company and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such violations or (ii) the conviction of the Executive of a
felony involving an act of dishonesty intended to result in substantial personal
enrichment at the expense of the Company or its affiliated companies.

(c)  Good Reason. The Executive's employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean:

(1)  any failure by the Company to comply with the provisions of Section 4 of
this Agreement, including without limitation, the assignment to the Executive of
any duties and responsibilities that are materially inconsistent with the
Executive's status, offices, titles, and reporting requirements as in effect
during the 90-day period immediately preceding the Effective Date, but excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(2)  any failure by the Company to comply with any of the provisions of Section
5 or 6 of this Agreement, other than isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

(3)  the Company's requiring the Executive to be based at any office or location
other than that described in Section 4 hereof;

(4)  any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement; or

(5)  any failure by the Company to comply with and satisfy Section 7(d) of this
Agreement, provided that such successor has received at least ten days prior
written notice from the Company or the Executive of the requirements of Section
7(d) of the Agreement.

For purposes of this Section 7(c), any good faith determination of "Good Reason"
made by the Executive shall be conclusive.

(d)  Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with this Section 7(d) and Section 15(b)
of this Agreement. For purposes of this Agreement, a "Notice of Termination"
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated, and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than fifteen days after the giving of such notice). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstances which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive's or the Company's rights hereunder.

(e)  Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive's employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, and (iii) if the Executive's employment is terminated by
reason of Disability, the Date of Termination shall be the Disability Effective
Date.

8.  Obligations of the Company upon Termination.

(a)  Following a Change of Control: Good Reason; Other Than for Cause or
Disability. If following a Change of Control and during the Employment Period,
the Company terminates the Executive's employment other than for Cause or
Disability or the Executive terminates employment for Good Reason, then:

(1)  the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts (such
aggregate being hereinafter referred to as the "Special Termination Amount"):

(i)  the sum of (1) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Annual Bonus in effect at such date and (y) a fraction, the numerator of which
is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365, and (3) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) (including, without limitation, compensation, bonus, incentive
compensation or awards deferred under the FPL Group, Inc. Deferred Compensation
Plan or incentive compensation or awards deferred under the FPL Group, Inc.
Long-Term Incentive Plan of 1985, the FPL Group, Inc. Long Term Incentive Plan
of 1994, or pursuant to an individual deferral agreement) and any accrued
vacation pay, in each case to the extent not theretofore paid (the sum of the
amounts described in subclauses (1), (2), and (3) herein shall be called the
"Accrued Obligations"); and

(ii)  the amount equal to the product of (1) three, and (2) the sum of (x) the
Executive's Annual Base Salary and (y) the Executive's Annual Bonus in effect at
such date; provided, however, that such amount shall be paid in lieu of, and the
Executive hereby waives the right to receive, any other amount of severance
relating to salary or bonus continuation to be received by the Executive upon
termination of employment of the Executive under any severance plan, policy or
arrangement of the Company; and

(iii)  a separate lump-sum supplemental retirement benefit equal to the greater
of (1) the supplemental pension benefit described in Paragraph 1(b) of Annex A
that the Executive would have been entitled had his employment continued at the
compensation level provided for in Sections 5(a) and 5(b) of this Agreement for
three years and based upon his Projected Years of Service (as defined in
Paragraph 2(a) of Annex A) and his Projected Age (as defined in Paragraph 2(b)
of Annex A), or (2) the difference between (x) the actuarial equivalent
(utilizing for this purpose the actuarial assumptions utilized with respect to
the FPL Group Employee Pension Plan (or any successor plan thereto) (the
"Retirement Plan") during the 90-day period immediately preceding the Effective
Date) of the benefit payable under the Retirement Plan and all supplemental
and/or excess retirement plans providing benefits for the Executive (other than
the supplemental retirement benefit described in Annex A) (the "SERP")
(including, but not limited to the Supplemental Pension Benefit (as defined in
the FPL Group, Inc. Supplemental Executive Retirement Plan)) which the Executive
would receive if the Executive's employment continued at the compensation level
provided for in Sections 5(a) and 5(b) of this Agreement for, and his age
increased by, three years, assuming for this purpose that all accrued benefits
are fully vested and that benefit accrual formulas are no less advantageous to
the Executive than those in effect during the 90-day period immediately
preceding the Effective Date, or, if more favorable to the Executive, as in
effect generally at any time thereafter during the Employment Period with
respect to other peer executives of the Company and its affiliated companies,
and (y) the actuarial equivalent (utilizing for this purpose the actuarial
assumptions utilized with respect to the Retirement Plan during the 90-day
period immediately preceding the Effective Date) of the Executive's actual
benefits (paid or payable), if any, under the Retirement Plan and the SERP; and

(iv)  a separate lump-sum supplemental retirement benefit equal to the greater
of (1) the supplemental matching contributions account described in Paragraph
1(c) of Annex A that the Executive would have been entitled had his employment
continued at the compensation level provided for in Sections 5(a) and 5(b) of
this Agreement for three years and assuming that the Executive made After Tax
Member Basic Contributions (within the meaning of the FPL Group Employee Thrift
Plan or any successor plan thereto (the "Thrift Plan")) and Tax Saver Member
Basic Contributions (within the meaning of the Thrift Plan) to the Thrift Plan
at the highest permissible rate (disregarding any limitations imposed by the
Internal Revenue Code of 1986, as amended (the "Code")) following the Date of
Termination, or (2) the difference between (x) the value of the Company Account
(as defined in the Thrift Plan) and any other matching contribution accounts
(including, but not limited to the Supplemental Matching Contribution Account
(as defined in the FPL Group, Inc. Supplemental Executive Retirement Plan))
under a SERP (other than the supplemental retirement benefit described in Annex
A) which the Executive would receive if (A) the Executive's employment continued
at the compensation level provided for in Sections 5(a) and 5(b) of this
Agreement for three years, (B) the Executive made pre- and after-tax
contributions at the highest permissible rate (disregarding any limitations
imposed by the Code, which may or may not be set forth in the Thrift Plan) for
three years, (C) the Company Account and the matching contribution accounts are
fully vested, and (D) the matching contribution formulas are no less
advantageous to the Executive than those in effect during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time during the remainder of the Employment Period
with respect to other peer executives of the Company and its affiliated
companies, and (y) the actual value of the Executive's Company Account and
matching contribution accounts (paid or payable), if any, under the Thrift Plan
and the SERP;

(2)  the Company shall provide the Executive, if such termination occurs prior
to the first anniversary of the Change of Control, with the vested and earned
awards that the Executive would have received pursuant to Section 6(b) hereof
had the Executive remained employed to the first anniversary of the Change of
Control;

(3)  Subject to the provisions of this paragraph (3):

(A)  a pro rata portion of each outstanding performance stock-based award
granted to the Executive on or after the date of the Change of Control shall be
fully vested and earned at a deemed achievement level equal to the higher of (x)
the targeted level of performance for such award or (y) the average level
(expressed as a percentage of target) of achievement in respect of similar
performance stock-based awards which matured over the three fiscal years
immediately preceding the year in which the Change of Control occurred; and

(B)  a pro rata portion of each other outstanding stock-based award granted to
the Executive on or after the date of the Change of Control shall be fully
vested and earned;

(C)  a pro rata portion of each outstanding option, stock appreciation right,
and other award in the nature of a right that may be exercised that was granted
to the Executive on or after the date of the Change of Control and which was not
previously exercisable and vested shall become fully exercisable and vested; and

(D)  the restrictions, deferral limitations, and forfeiture conditions
applicable to any outstanding award granted to the Executive on or after the
date of the Change of Control under an incentive compensation plan, practice,
policy or program shall lapse and a pro rata portion of such award shall be
deemed fully vested and earned.

In determining the pro rata portion of an award that shall become fully vested
and earned or fully vested and exercisable pursuant to this paragraph (3), an
Executive shall be deemed to have remained employed to the end of the Employment
Period (determined without regard to his earlier termination of employment).
Anything to the contrary notwithstanding, an award shall not become vested and
earned or vested and exercisable hereunder (and instead shall be cancelled) to
the extent that pursuant to Section 6 or Section 8(a)(2) hereof, a similar
predecessor award in respect of the same performance or vesting period shall
have become vested and earned, shall have become vested and exercisable or shall
have been paid. Payment in respect of the underlying awards described in
subparagraphs (A), (B) and (D) hereof shall be made in the shares to which such
awards relate if such shares are then admitted for trading on a national
securities exchange or are then admitted for quotation on a national quotation
system. If such shares are not so admitted, payment in respect of the underlying
awards described in subparagraphs (A), (B) and (D) hereof shall be made in cash
based on the fair market value of the shares (as determined by the board of
directors of the issuer of such shares in good faith) to which such awards
relate. Any portion of an award that does not become vested and earned or vested
and exercisable pursuant to this paragraph (3) shall be cancelled as of the Date
of Termination.

(4)  for a three year period commencing on the Date of Termination (the
"Continuation Period"), or such longer period as any plan, program, practice or
policy may provide, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Sections 5(e) and 5(g) of this Agreement if the Executive's employment had not
been terminated, in accordance with the most favorable plans, practices,
programs or policies of the Company and its affiliated companies applicable
generally to other peer executives and their families during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies and their families,
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. For purposes of determining eligibility of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until the
end of the Continuation Period and to have retired on the last day of such
period;

(5)  for the remainder of the Continuation Period and to the extent previously
paid for or provided by the Company or its affiliated companies, the Company
shall continue to provide the following:

(A)  social and business club memberships to the Executive (as in effect
immediately prior to the Date of Termination);

(B)  use, maintenance, insurance, and repair of the company car that is in the
possession of the Executive, until the earlier of the end of the lease term or
the end of the Continuation Period, at which time the Executive may purchase
such car. The Company shall replace the company car in the Executive's
possession on the Effective Date with a new company car at such time(s) as
provided under the Company car policy applicable to other peer executives, but
in no case less frequently than the Company car policy in effect during the
90-day period immediately preceding the Effective Date;

(C)  up to $15,000 annually for personal financial planning, accounting and
legal advice;

(D)  communication equipment such as a car and/or cellular phone, and home or
laptop computer until the end of the Continuation Period, at which time the
Executive may purchase such equipment;

(E)  security system at the Executive's residence, and the related monitoring
and maintenance fees; and

(F)  up to $800 annually for personal excess liability insurance coverage;

In lieu of continuing these benefits for the remainder of the Continuation
Period, the Executive, in his sole discretion, may elect to receive a lump sum
payment equal to the present value of the amount projected to be paid by the
Company to provide these benefits. In determining the present value, a six
percent interest assumption shall be utilized. The Executive shall make any such
election by giving the Company written notice in accordance with Section 15(b).

(6)  to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive pursuant to this
Agreement or otherwise under any plan, program, policy or practice or contract
or agreement of the Company and its affiliated companies, but excluding solely
for purposes of this Section 8(a)(6) (and subsequent sections hereof which make
reference to payments of amounts or benefits described in this Section 8(a)(6))
amounts waived by the Executive pursuant to Section 8(a)(1)(ii); and

(7)  the Company shall provide the Executive with the following benefits:

(A)  If the Executive is required to move his primary residence in order to
pursue other business opportunities during the Continuation Period, the Company
shall reimburse the Executive for all such relocation expenses incurred during
the Employment Period (not in excess of $10,000) that are not reimbursed by
another employer, including, without limitation, assistance in selling the
Executive's home and all other assistance and benefits that were customarily
provided by the Company to transferred executives prior to the Effective Date;

(B)  If the Executive retains counsel or an accounting firm in connection with
the taxation of payments made pursuant to Section 11 of this Agreement, the
Company shall reimburse the Executive for such reasonable legal and/or
accounting fees and disbursements (not in excess of $15,000);

(C)  The Company shall continue to pay the Executive's Annual Base Salary during
the pendency of a dispute over his termination. Amounts paid under this
subsection are in addition to all other amounts due under this Agreement (other
than those due under Section 5(a) hereof) and shall not be offset against or
reduce any other amounts due under this Agreement; and

(D)  The Company shall provide the Executive with outplacement services
commensurate with those provided to terminated executives of comparable level
made available through and at the facilities of a reputable and experienced
vendor.

(b)  Following An Effective Date and Prior to a Change of Control: Good Reason;
Other Than for Cause or Disability. If following an actual Effective Date (i.e.,
not including an Effective Date which is deemed to have occurred hereunder) and
prior to a Change of Control, the Company terminates the Executive's employment
during the Employment Period other than for Cause or Disability or the Executive
terminates employment for Good Reason, then:

(1)  the Company shall provide the Executive with the payments and benefits
described under Sections 8(a)(1), (4), (5), (6) and (7);

(2)  the Company shall provide the Executive with the benefits the Executive
would have received under Section 6(a) hereof as if a Change of Control had
occurred immediately prior to the Date of Termination, except that, for purposes
of Section 6(a)(1), (i) 100% of each outstanding performance stock-based award
granted to the Executive which is outstanding immediately prior to the Date of
Termination shall become fully vested and earned and (ii) payment shall be made
in the form contemplated by the terms of the award.

(c)  Deemed Effective Date. If the Executive's employment terminates under
circumstances described in the second sentence of Section 1 hereof, then:

(1)  the Company shall provide the Executive with the payments and benefits
described under Sections 8(a)(1), (4), (5), (6) and (7); and

(2)  a pro rata portion of each outstanding performance stock-based award
granted to the Executive shall be fully vested and earned at a deemed
achievement level equal to the higher of (x) the targeted level of performance
for such award or (y) the average level (expressed as a percentage of target) of
achievement in respect of similar performance stock-based awards which matured
over the three fiscal years immediately preceding the year in which the Date of
Termination occurs; payment in respect of such award shall be made at the time
and in the manner provided under the plan pursuant to which such award was
granted; and the remainder of the award shall be cancelled, subject, however, to
the provisions of this paragraph (c);

(3)  a pro rata portion of each other outstanding stock-based award granted to
the Executive shall be fully vested and earned; payment in respect of such award
shall be made at the time and in the manner provided under the plan pursuant to
which such award was granted; and the remainder of the award shall be cancelled,
subject, however, to the provisions of this paragraph (c);

(4)  a pro rata portion of each outstanding option, stock appreciation right,
and each other outstanding award in the nature of a right that may be exercised
that was granted to the Executive and which was not previously exercisable and
vested shall become fully exercisable and vested; and the remainder of each such
award shall be cancelled, subject, however, to the provisions of this paragraph
(c); and

(5)  the restrictions, deferral limitations, and forfeiture conditions
applicable to a pro rata portion of any outstanding award granted to the
Executive under an incentive compensation plan, practice, policy or program
shall lapse; such portion shall be deemed fully vested; and the remainder of
each such award shall be cancelled, subject, however, to the provisions of this
paragraph (c).

For purposes of this paragraph (c), pro ration of the foregoing awards shall be
determined in accordance with the past practice of the Company generally
applicable to peer executives whose employment had been involuntarily
terminated.

Notwithstanding cancellation of awards hereunder, if a Change of Control occurs
following the Date of Termination and the Board determines in good faith prior
to the Change of Control that there is a reasonable relationship between the
Change of Control and the events or circumstances surrounding the Executive's
termination, then the Company shall pay to the Executive, as soon as practicable
following the Change of Control, a lump sum cash amount (determined by the Board
in good faith) which, when added to the value received by the Executive under
the provisions of clauses (2)-(5) above, will provide to Executive an aggregate
value equal to the aggregate value that would have been provided to the
Executive under Section 6(a) and Section 8(a)(2) hereof had the Executive
remained employed to the date of the Change of Control and been involuntarily
terminated without Cause immediately thereafter.

(d)  Death. Upon the Executive's death during the Employment Period, this
Agreement shall terminate without further obligations to the Executive's legal
representatives under this Agreement, other than for payment of Accrued
Obligations, the supplemental retirement benefit described in Annex A, and the
timely payment or provision of the benefits described in Sections 8(a)(4) and
8(a)(6) (the "Other Benefits"). All Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. The supplemental retirement benefit shall be
paid to the Executive's Beneficiary (within the meaning of the FPL Group, Inc.
Supplemental Executive Retirement Plan) at his option in a lump sum distribution
to be made not later than three months after the occurrence of his death or in
the same manner as the Executive's benefits under the Retirement Plan or Thrift
Plan to which his benefits under Annex A of this Agreement relates. The term
"Other Benefits" as utilized in this Section 8(d) shall include, without
limitation, and the Executive's family shall be entitled to receive, benefits at
least equal to the most favorable benefits provided by the Company and any of
its affiliated companies to surviving families of peer executives of the Company
and such affiliated companies under such plans, programs, practices and policies
relating to family death benefits, if any, as in effect with respect to other
peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive's family, as in effect on the date of the Executive's death
with respect to other peer executives of the Company and its affiliated
companies and their families.

(e)  Disability. If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, the supplemental retirement benefit described in Annex
A, and the timely payment or provision of Other Benefits (as defined in Section
8(d)). All Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination. The supplemental retirement
benefit shall be paid to the Executive or his Beneficiary (within the meaning of
the FPL Group, Inc. Supplemental Executive Retirement Plan), as the case may be,
at the option of the Executive or, if the Executive is deceased, at the option
of his Beneficiary, in a lump sum distribution to be made not later than three
months after the Date of Termination or in the same manner as the Executive's
benefits under the Retirement Plan or Thrift Plan to which his benefits under
Annex A of this Agreement relates. The term "Other Benefits" as utilized in this
Section 8(e) shall also include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and its
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive's
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies and their families.

(f)  Cause; Other Than for Good Reason. If the Executive's employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive Annual Base Salary through the Date of Termination plus
the amount of any compensation previously deferred by the Executive, in each
case to the extent theretofore unpaid. If the Executive terminates employment
during the Employment Period, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations, the supplemental retirement benefit, if any,
described in Annex A to the extent the Executive is vested in his benefits under
the Retirement Plan, and the timely payment or provision of benefits pursuant to
Section 8(a)(6) hereof. In such case, all Accrued Obligations shall be paid to
the Executive in a lump sum in cash within 30 days of the Date of Termination.
The supplemental retirement benefit, if any, shall be paid to the Executive or
his Beneficiary (within the meaning of the FPL Group, Inc. Supplemental
Executive Retirement Plan), as the case may be, at the option of the Executive
or, if the Executive is deceased, at the option of his Beneficiary, in a lump
sum distribution to be made not later than three months after the Date of
Termination or in the same manner as the Executive's benefits under the
Retirement Plan or Thrift Plan to which his benefits under Annex A of this
Agreement relates.

9.  Non-exclusivity of Rights.

Except as otherwise expressly provided for in this Agreement, nothing in this
Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.



10.  Full Settlement.

The Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise expressly provided for in
this Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company agrees to pay, to the fullest extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur at all stages of proceedings, including, without limitation, preparation
and appellate review, as a result of any contest (regardless of whether formal
legal proceedings are ever commenced and regardless of the outcome thereof) by
the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.



11.  Certain Additional Payments by the Company.  

(a) Anything in any section of this Agreement other than this Section 11 to the
contrary notwithstanding, in the event it shall be determined that any Payment
(as hereinafter defined) would be subject to the Excise Tax (as hereinafter
defined), then the Executive shall be entitled to receive an additional payment
(the "Gross-Up Payment") in an amount such that after payment by the Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income or employment taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, but excluding any income taxes and penalties imposed
pursuant to Section 409A of the Code, the Executive retains a portion of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments; provided
that, if it is determined that the Executive is entitled to the Gross-Up
Payment, but that the Parachute Value (as hereinafter defined) of all Payments
does not exceed 110% of the Safe Harbor Amount (as hereinafter defined), then no
Gross-Up Payment shall be made to the Executive and the amounts payable under
this Agreement shall be reduced so that the Parachute Value of all Payments, in
the aggregate, equals the Safe Harbor Amount.

(b) Definitions. The following terms shall have the following meanings for
purposes of this Section 11.

(i) "Excise Tax" shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) "Parachute Value" of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a "parachute payment" under Section 280G(b)(2),
as determined for purposes of determining whether and to what extent the Excise
Tax will apply to such Payment.

(iii) A "Payment" shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv) The "Safe Harbor Amount" means 2.99 times the Executive's "base amount,"
within the meaning of Section 280G(b)(3) of the Code.

(c) In the event that Federal or state legislation is enacted by imposing
additional excise or supplementary income taxes on amounts payable or benefits
provided to the Executive (other than a mere change in marginal income tax
rates), the Company agrees to review the Agreement with the Executive and to
consider in good faith any changes hereto that may be required to preserve the
full amount of all Payments and the economic purposes of the foregoing
provisions of this Section 11.

12.  Confidential Information.  

The Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive's
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive's employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In no event shall an asserted violation of the provisions of this Section 13
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.



13.  Indemnification.

The Company will, to the fullest extent permitted by law, indemnify the
Executive in accordance with the terms of Article VI of the Company's bylaws as
in effect on the date hereof, a copy of which Article VI is attached to this
Agreement as Annex B and made a part hereof by this reference.



14.  Successors.

This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.



(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

15.  Miscellaneous.

(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b)  All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

 

If to the Company:

 


FPL Group, Inc.
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Vice President, Human Resources

or such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d)  The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e)  The Executive's or the Company's failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 7(c)(1)-(5) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

(f)  The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is "at will" and, prior
to the Effective Date, may be terminated by either the Executive or the Company
at any time. Moreover, except as provided herein in the case of a deemed
Effective Date, if prior to the Effective Date, (i) the Executive's employment
with the Company terminates, or (ii) there is a diminution in the Executive's
position (including status, offices, titles, and reporting requirements),
authority, duties, and responsibilities with the Company or its affiliated
companies, then the Executive shall have no rights under this Agreement.

(g) IRC Section 409A Compliance. The Executive and the Company agree to mutually
cooperate and negotiate in good faith to make, in a timely fashion, such
amendments to the terms of the Agreement as may be necessary, in the reasonable
judgment of each of the Company and the Executive, to avoid the imposition of
penalties and additional taxes under Section 409A of the Code; it being the
intent of the parties that neither the Company nor the Executive shall be
subject to penalties or taxes under Section 409A by virtue of the provisions of
this Agreement and that, insofar as is possible without the incurrence of any
expenses by the Company not contemplated under this Agreement, the Executive
shall be provided with payments and benefits under this Agreement that are
substantially equivalent to the payments and benefits which would be payable to
the Executive absent the requirements of Section 409A.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization of the Compensation Committee of the Board of
Directors, the Company has caused these presents to be executed in its name on
its behalf, all as of the day and year first above written.

   

Executive









By





       

FPL GROUP, INC.

     



By





ANNEX A


 

SUPPLEMENTAL RETIREMENT BENEFIT

(1)  Supplemental Retirement Benefit.

(a)  In General. The supplemental retirement benefit to which the Executive
shall be entitled under this Agreement shall be (i) the supplemental pension
benefit described in Paragraph 1(b) of this Annex A, and (ii) the supplemental
matching contribution account described in Paragraph 1(c) of this Annex A.

(b)  Supplemental Pension Benefit. The "supplemental pension benefit" shall be
the greater of (i) the supplemental cash balance accrued benefit described in
Paragraph 1(b)(1) of this Annex A, or (ii) the supplemental unit credit accrued
benefit described in Paragraph 1(b)(2) of this Annex A.

(1)  The "supplemental cash balance accrued benefit" is the difference, if any,
between (A) and (B) where:

(A)  is the benefit to which the Executive would be entitled under the
Retirement Plan as in effect immediately prior to the Change of Control or, if
more favorable to the Executive, as in effect generally at any time thereafter
during the Employment Period with respect to other peer executives of the
Company and its affiliated companies, expressed in the normal form of benefit,
if such benefit was computed (i) as if benefits under such plan were based upon
the Executive's Bonus Compensation (within the meaning of the FPL Group, Inc.
Supplemental Executive Retirement Plan as in effect immediately prior to the
Change of Control), (ii) without the annual compensation limitation imposed by
Section 401(a)(17) of the Code, and (iii) without the restrictions or the
limitations imposed by Section 415(b) of the Code; and

(B)  is the sum of the benefits payable to the Executive under the Retirement
Plan and the SERP, expressed in the normal form of benefit.

(2)  The "supplemental unit credit accrued benefit" is the difference, if any,
between (A) and (B) where:

(A)  is the benefit to which the Executive would be entitled under the Prior
Pension Plan (within the meaning of the FPL Group, Inc. Supplemental Executive
Retirement Plan as in effect immediately prior to the Change of Control),
expressed in the normal form of benefit, if such benefit was computed (i) as if
benefits under such plan were based upon the Executive's Bonus Compensation,
(ii) without the annual compensation limitation imposed by Section 401(a)(17) of
the Code, and (iii) without the restrictions or the limitations imposed by
Section 415(b) of the Code; and

(B)  is the sum of the benefits payable to the Executive under the Retirement
Plan and the SERP, expressed in the normal form of benefit.

(c)  Supplemental Matching Contribution Account. The "supplemental matching
contribution account" shall be an account that is credited annually with (i)
supplemental matching contributions described in Paragraph 1(c)(1) of this Annex
A, and (ii) theoretical earnings described in Paragraph 1(c)(2) of this Annex A.

(1)  "Supplemental matching contributions" shall be for each year ending on or
prior to the Effective Date in which the Executive participated in the SERP and
for each year ending after the Effective Date in which the Executive performs
services for the Company or its affiliated companies the difference, if any,
between (A) and (B) where:

(A)  is the matching contribution allocation for such year to which the
Executive would be entitled under the Thrift Plan as in effect immediately prior
to the Change of Control or, if more favorable to the Executive, as in effect
generally at any time thereafter during the Employment Period with respect to
other peer executives of the Company and its affiliated companies if such
allocation were computed (i) as if the matching contribution allocation under
such plan was based upon the Executive's Bonus Compensation, (ii) without the
annual compensation limitation imposed by Section 401(a)(17) of the Code, (iii)
without the restrictions or the limitations imposed by Section 415(c) of the
Code, and (iv) as if he made After Tax Member Basic Contributions (within the
meaning of the Thrift Plan) and Tax Saver Member Basic Contributions (within the
meaning of the Thrift Plan) at the same percentage of Bonus Compensation as he
made such contributions to the Thrift Plan for such years; and

(B)  is the sum of the matching contributions allocated or credited to the
Executive under the Thrift Plan and the SERP for such year.

(2)  "Theoretical earnings" shall be the income, gains and losses which would
have been credited on the Executive's supplemental matching contribution account
balance if such account were invested in the Company Stock Fund (within the
meaning of the Thrift Plan) offered as a part of the Thrift Plan.

2.  Construction and Definitions.

Unless defined below or otherwise in this Annex A, all of the capitalized terms
used in this Annex A shall have the meanings assigned to them in this Agreement:

(A)  "Projected Years of Service" shall mean the Years of Service (within the
meaning of the FPL Group, Inc. Supplemental Executive Retirement Plan as in
effective immediately prior to the Change of Control). Notwithstanding the
foregoing and except in the event the Executive terminates employment during the
Employment Period other than for Good Reason, in determining the Executive's
Years of Service, in addition to his actual Years of Service he shall be treated
as if his employment terminated on the later of the third anniversary of the
Date of Termination or the last day of the Employment Period.

(b) "Projected Age" shall mean the age that the Executive will have attained on
the later of the third anniversary of the Date of Termination or the last day of
the Employment Period, except that in the event the Executive terminates
employment during the Employment Period other than for Good Reason, "Projected
Age" shall mean the age of the Executive on the Date of Termination.

Annex B

FPL GROUP, INC. AMENDED AND RESTATED BYLAWS

ARTICLE VI. INDEMNIFICATION

Section 1.  Right to Indemnification.

Each person who was or is made a party or is threatened to be made a party to or
was or is called as a witness or was or is otherwise involved in any Proceeding
in connection with his or her status as an Indemnified Person, shall be
indemnified and held harmless by the Corporation to the fullest extent permitted
under the Florida General Corporation Act (the "Act"), as the same now exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Corporation to provide broader
indemnification rights than the Act permitted the Corporation to provide prior
to such amendment). Such indemnification shall cover all expenses incurred by an
Indemnified Person (including, but not limited to, attorneys' fees and other
expenses of litigation) and all liabilities and losses (including, but not
limited to, judgments, fines, ERISA or other excise taxes or penalties and
amounts paid or to be paid in settlement) incurred by such person in connection
therewith.



Notwithstanding the foregoing, except with respect to indemnification specified
in Section 3 of this Article VI, the Corporation shall indemnify an Indemnified
Person in connection with a Proceeding (or part thereof) initiated by such
person only if authorization for such Proceeding (or part thereof) was not
denied by the board of directors of the Corporation prior to 60 days after
receipt of notice thereof from such person.

For purposes of this Article VI:

(i) a "Proceeding" is an action, suit or proceeding, whether civil, criminal,
administrative or investigative, and any appeal therefrom;

(ii) an "Indemnified Person" is a person who is or was (A) a director or officer
of the Corporation, (B) a director, officer or other employee of the Corporation
serving as a trustee or fiduciary of an employee benefit plan of the
Corporation, (C) an agent or non-officer employee of the Corporation as to whom
the Corporation has agreed to grant such indemnity, or (D) serving at the
request of the Corporation in any capacity with any entity or enterprise other
than the Corporation and as to whom the Corporation has agreed to grant such
indemnity.

Section 2.  Expenses.

Expenses, including attorneys' fees, incurred by a person indemnified pursuant
to Section 1 of this Article VI in defending or otherwise being involved in a
Proceeding shall be paid by the Corporation in advance of the final disposition
of such Proceeding, including any appeal therefrom, (i) in the case of a
director or officer of the Corporation or director, officer or other employee of
the Corporation serving as a trustee or fiduciary of any employee benefit plan
of the Corporation, upon receipt of an undertaking ("Undertaking") by or on
behalf of such person to repay such amount if it shall ultimately be determined
that he or she is not entitled to be indemnified by the Corporation; or (ii) in
the case of any other person, upon such terms and as the board of directors, the
chairman of the board or the president of the Corporation deems appropriate.



Notwithstanding the foregoing, in connection with a Proceeding (or part thereof)
initiated by such person, except a Proceeding authorized by Section 3 of this
Article VI, the Corporation shall pay said expenses in advance of final
disposition only if authorization for such Proceeding (or part thereof) was not
denied by the board of directors of the Corporation prior to 60 days after
receipt of a request for such advancement accompanied by an Undertaking.

A person to whom expenses are advanced pursuant to this Section 2 shall not be
obligated to repay pursuant to an Undertaking until the final determination of
any pending Proceeding in a court of competent jurisdiction concerning the right
of such person to be indemnified or the obligation of such person to repay
pursuant to such Undertaking.

Section 3.  Protection of Rights.

If a claim under Section 1 of this Article VI is not promptly paid in full by
the Corporation after a written claim has been received by the Corporation or if
expenses pursuant to Section 2 of this Article VI have not been promptly
advanced after a written request for such advancement accompanied by an
Undertaking has been received by the Corporation, the claimant may at any time
thereafter bring suit against the Corporation to recover the unpaid amount of
the claim or the advancement of expenses. If successful, in whole or in part, in
such suit, such claimant shall also be entitled to be paid the reasonable
expense thereof. It shall be a defense to any such action (other than an action
brought to enforce a claim for expenses incurred in defending any Proceeding in
advance of its final disposition where the required Undertaking has been
tendered to the Corporation) that indemnification of the claimant is prohibited
by law, but the burden of proving such defense shall be on the Corporation.
Neither the failure of the Corporation (including its board of directors,
independent legal counsel, or its shareholders) to have made a determination, if
required, prior to the commencement of such action that indemnification of the
claimant is proper in the circumstances, nor an actual determination by the
Corporation (including its board of directors, independent legal counsel, or its
shareholders) that indemnification of the claimant is prohibited, shall be a
defense to the action or create a presumption that indemnification of the
claimant is prohibited.



Section 4.  Miscellaneous.

(i) Power to Request Service and to Grant Indemnification.

The chairman of the board or the president or the board of directors may request
any director, officer, agent or employee of the Corporation to serve as its
representative in the position of a director or officer (or in a substantially
similar capacity) of an entity or enterprise other than the Corporation, and may
grant to such person indemnification by the Corporation as described in Section
1 of this Article VI.



(ii) Non-Exclusivity of Rights.

The rights conferred on any person by this Article VI shall not be exclusive of
any other rights which such person may have or hereafter acquire under any
statute, provision of the Charter, bylaw, agreement, vote of shareholders or
disinterested directors or otherwise. The board of directors shall have the
authority, by resolution, to provide for such indemnification of employees or
agents of the Corporation or others and for such other indemnification of
directors, officers, employees or agents as it shall deem appropriate.



(iii) Insurance Contracts and Funding.

The Corporation may maintain insurance, at its expense, to protect itself and
any director, officer, employee or agent of or person serving in any other
capacity with, the Corporation or another corporation, partnership, joint
venture, trust or other enterprise (including serving as a trustee or fiduciary
of any employee benefit plan) against any expenses, liabilities or losses,
whether or not the Corporation would have the power to indemnify such person
against such expenses, liabilities or losses under the Act. The Corporation may
enter into contracts with any director, officer, agent or employee of the
Corporation in furtherance of the provisions of this Article VI, and may create
a trust fund, grant a security interest or use other means (including, without
limitation, a letter of credit) to ensure the payment of such amounts as may be
necessary to effect the advancing of expenses and indemnification as provided in
this Article VI.



(iv) Contractual Nature.

The provisions of this Article VI shall continue as to a person who has ceased
to be a director, officer, agent or employee and shall inure to the benefit of
the heirs, executors and administrators of such person. This Article VI shall be
deemed to be a contract between the Corporation and each person who, at any time
that this Article VI is in effect, serves or served in any capacity which
entitles him or her to indemnification hereunder and any repeal or other
modification of this Article VI or any repeal or modification of the Act, or any
other applicable law shall not limit any rights of indemnification for
Proceedings then existing or arising out of events, acts or omissions occurring
prior to such repeal or modification, including without limitation, the right to
indemnification for Proceedings commenced after such repeal or modification to
enforce this Article VI with regard to Proceedings arising out of acts,
omissions or events arising prior to such repeal or modification.



(v) Savings Clause.

If this Article VI or any portion hereof shall be invalidated or held to be
unenforceable on any ground by any court of competent jurisdiction, the decision
of which shall not have been reversed on appeal, the Corporation shall
nevertheless indemnify each Indemnified Person as to costs, charges and expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
with respect to any Proceeding, including an action by or in the right of the
Corporation, to the fullest extent permitted by any applicable portion of this
Article that shall not have been invalidated and as permitted by applicable law.

